


Exhibit 10.q

CONFIDENTIAL

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”), is made between Brian Kilcourse
(“Employee”) and Longs Drug Stores Corporation, a Maryland corporation (“Longs
Corporation”), and Longs Drug Stores California, Inc., a California corporation
(“Longs California” and, together with Longs Corporation, “Longs” or the
“Company”) and will become effective upon the Effective Date set forth in
Section 19.

RECITALS

WHEREAS, Employee has been employed by Longs California as Senior Vice President
and Chief Information Officer, and has served as a director of Longs California,
and the parties hereto desire to end those relationships, and to settle, fully,
finally and amicably, all claims against each other, including, but not limited
to, any claims related to the employment of Employee and the termination of that
employment.

NOW, THEREFORE, in order to provide such benefits and in consideration of the
mutual promises, covenants and representations set forth below and other good
and valuable consideration, the parties agree as follows:

1.     Relinquishment of Positions.  Employee has resigned effective September
26, 2002 from his positions as Longs California’s Senior Vice President and
Chief Information Officer and as a Longs California director.

2.     Earned Salary and Bonus.  Employee will be paid his earned salary and
accrued vacation through September 30, 2002.  Employee will be paid his full
third quarter fiscal year 2003 bonus on or about December 15, 2002.

3.     Payment of Good and Valuable Consideration.  Even though Employee is not
otherwise entitled to it, in consideration of Employee’s acceptance of this
Agreement and the release contained herein, Longs will provide the following:

(a)   Employee will be paid five hundred twenty five thousand, six hundred and
thirty five dollars ($525,635.00) as follows: one-third (1/3) of said amount, or
one hundred seventy five thousand, two hundred eleven dollars and thirty sixty
six cents ($175,211.55) on or about December 15, 2002; one-third (1/3) of said
amount, or one hundred seventy five thousand, two hundred eleven dollars and
thirty sixty six cents ($175,211.55) on or about January 15, 2003; and one-third
(1/3) of said amount, or one hundred seventy five thousand, two hundred eleven
dollars and thirty sixty six cents ($175,211.55) on or about January 15, 2004.

(b)   Employee’s outstanding options to purchase Company common stock under
Longs’ 1995 Long-Term Incentive Plan (the “1995 Plan”) will continue to be
governed by the terms of Employee’s existing stock option agreements and the
1995 Plan.  Employee’s resignation will be deemed to be a resignation with the
prior written consent of Longs for purposes of (i) his award of 1,800 shares of
restricted Company common stock under the 1995 Plan, which restricted stock
award was granted to him on March 17, 1998, and (ii) his award of

 

--------------------------------------------------------------------------------


 

10,000 shares of restricted Company common stock under the 1995 Plan, which
restricted stock award was granted to him on March 19, 2002.

Under the terms of the 1995 Plan, Employee will receive 2,928 shares of the
restricted stock granted to him, pro-rated to the effective date of retirement.

Employee has 39,000 stock options as of his retirement.  Employee has three
years from his normal retirement date to exercise these stock options awarded to
him.

(c)   Any tax obligations of Employee and tax liability therefor, including any
penalties and interest based upon such tax obligation, that arises from the
benefits and payments made to him under this Agreement will be Employee’s
responsibility and liability.  Longs California will report the value of the
2,928 shares of stock provided for in this Section 3(b) on Employee’s 2002 W-2
form as compensation received by Employee.  The severance payments provided for
in Section 3(a) will be reported on a 1099 form each tax year in which the
payment was made.

4.     No Other Benefits; No Admission of Liability.  Employee acknowledges that
except as specifically set forth in Sections 2 and 3, Employee will not be
entitled to any other payments or benefits after September 26, 2002.  Employee
also acknowledges that the Agreement for Termination Benefits in the Event of a
Change in Control entered into between Employee and Longs California will
terminate as of September 26, 2002.  Notwithstanding the foregoing, in the event
there is a “Change in Control” of Longs as described in such agreement, the
payments set forth in Sections 3(a), 3(b), 3(c) and 3(d) of this Agreement that
remain unpaid will be payable within thirty (30) days following such Change in
Control.  The furnishing of the consideration for this Agreement will not be
deemed or construed at any time or for any purpose as an admission of liability
by Longs or Employee to the other.

5.     Indemnification Against Claims.  To the fullest extent provided by law,
Longs will indemnify and hold Employee harmless from any liability, claim,
demand, cost, expense and attorneys’ fees incurred by him as a result of any
actions or omissions by him in the course of his service to the Company as an
employee, officer or director.

6.             Confidentiality and Non-Disclosure.

(a)   Unless required or otherwise permitted by law, Employee will keep
confidential and will not disclose to others, including present or former Longs
employees, any information described below:

(i)            Longs’ “Confidential Information”.  As used in this Agreement,
“Confidential Information” includes, but is not limited to the following: 
(a) weekly sales and wage data, (b) profitability data, (c) financial planning
and forecasting data, (d) sales reports, including pharmacy prescription and
sales volume, (e) individual store and collective gross profit information,
(f) expense data, (g) return-on-investment data, (h) return-on-asset data,
(i) bonus plans and reports, (j) warehouse distribution costs, (k) information
regarding Longs’ NonStop Solutions project and related data, (l) cost-benefit
analysis regarding pharmacy distribution, (m) Longs’ PRO program, (n) store and
pharmacy inventory data, (o) pharmacy purchase data, (p) information regarding
pharmacy automated dispensing system(s) and robotic

2

--------------------------------------------------------------------------------


 

technology, (q) corporate strategic planning information, (r) pharmacy
prescription processing system, (s) computer programs and know how, (t) business
and marketing plans and strategies, and (u) unpublished financial statements,
budgets, projections, prices, costs and customer lists whether developed before
or after the Effective Date;

(ii)           Longs’ “Trade secrets”, as defined under the Uniform Trade
Secrets Act, California Civil Code section 3426.1;

(iii)          Any information that affords Longs a competitive advantage in the
retail industry;

(iv)          Longs’ proprietary information including but not limited to,
supplier lists, product marketing or any other information obtained during his
employment with Longs; and

(v)           Information with respect to acquisitions and mergers or sales or
other dispositions of businesses or material assets by, of or with Longs.

(b)   The provisions of this Section 6 will not apply to (i) information which
is generally known within the industry or in the public domain prior to the
Effective Date, (ii) information which, not as a result of the disclosure by
Employee, becomes part of the public domain, (iii) information which is
available as a matter of public record and (iv) information which is hereafter
lawfully disclosed to Employee by a third party (other than any employees or
agents of Longs).

(c)   The non-disclosure obligations of this Section 6 will not apply to
disclosures made by Employee in response to any deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar legal
process (“legally compelled disclosure”) provided that Employee complies with
the  conditions of this Section 6(c).  In the event that Employee is requested
or becomes subject to make a legally compelled disclosure of any of the
Confidential Information, Employee will first provide Longs with prompt prior
written notice of such requirement so that Longs may seek a protective order or
other appropriate remedy and/or waive compliance with the terms of this Section
6.

(d)   On or before the Effective Date, Employee will turn over to Longs all
Company confidential files, records, and other documents.  In addition, Employee
will return all property in his possession owned by Longs.

7.     Non-Solicitation.  Employee will not directly or indirectly, for a period
of three years after the Effective Date:

(a)   request, induce or attempt to influence any past, current or future
customer of Longs, or any current or future supplier of goods or services to
Longs, to avoid, curtail or cancel any business it transacts with Longs; or

(b)   request, induce or attempt to influence any current or future employee of,
or independent contractor or consultant to, Longs to terminate his or her
employment with or

3

--------------------------------------------------------------------------------


 

services to Longs, or induce, entice, hire or attempt to employ or retain the
services of any such employee, independent contractor or consultant other than
on behalf of Longs.

(c)   Employee will not violate section 7(a) or 7(b) if any Company or business
for whom Employee may work or become affiliated hires any present, former or
future employee of Longs on its own and without the assistance of Employee.  
Further, Employee will not violate section 7(a) or 7(b) if any Company or
business for whom Employee may work or become affiliated hires any present,
former or future supplier, independent contractor or consultant on its own and
without the assistance of Employee.

(d)   Nothing in 7(a) or 7(b) will preclude any former, present or future
employee, independent contractor, consultant, supplier of goods and services or
vendor from doing business with any Company or business for whom Employee may
work or become affiliated.

8.             Non-Disparagement.  Both Employee and Longs, through its
directors and officers, will not make any unfavorable or disparaging remarks
about the other to third parties, including, without limitation, to any current
or former employee, consultant, independent contractor, customer, supplier or
vendor of Longs.  However, the Company’s non-disparagement obligation pursuant
to this Agreement will extend solely to the actions of Longs’ directors and
officers.  For this purpose, “officers” is defined as those persons identified
by the Board of Directors as subject to the reporting requirements of Section 16
of the Securities Exchange Act of 1934, as amended.

9.             Cooperation.  Employee will cooperate with Longs, its attorneys
or experts retained by Longs or its attorneys in connection with any litigation
matters involving Longs that are pending on the Effective Date or that may arise
thereafter from events or alleged events occurring prior to the Effective Date. 
The Company will reimburse Employee for all reasonable expenses incurred in
connection with such cooperation and, if such cooperation is required after the
date that is two (2) years after the Effective Date, the Company will also
compensate Employee for time reasonably spent in connection with such
cooperation at an hourly rate equivalent to his salary in effect at the time of
his resignation.

10.           No Other Claims.  Employee represents and warrants that he has not
filed against Longs or any of its representatives, any claim, complaint, charge
or suit with any federal, state or other agency, court, board, office or other
forum or entity, including without limitation, any application for workers’
compensation benefits.  Employee will not, at any time hereafter, file any such
claim, complaint, charge or suit based upon circumstances arising before the
Effective Date, other than a claim arising from a breach by the Company of this
Agreement (which will be subject to Section 12), and if any agency, court,
board, office, forum or other entity assumes jurisdiction of any such claim,
complaint, charge or suit, he will request such entity to withdraw from the
matter.  A breach of this Section 10 will entitle Longs to damages as provided
by law and will relieve Longs of all obligations to Employee as provided in this
Agreement.

4

--------------------------------------------------------------------------------


 

11.   General Release.

(a)   Employee, on behalf of himself and his heirs, executors, administrators,
successors and assigns, does hereby irrevocably and unconditionally release,
acquit and forever discharge Longs Corporation, Longs California, and all of
their respective affiliates, stockholders, directors, officers, employees,
representatives, successors, assigns, agents and attorneys from any and all
charges, complaints, grievances, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred), of whatever kind or nature, known or unknown, suspected or
unsuspected, joint or several (“Claims”), which Employee has had or may
hereafter claim to have had, against any such persons or entities by reason of
any matter, act, omission, cause or event whatever that has occurred up to and
including the Effective Date other than those obligations set forth in this
Agreement.  This release and waiver of Claims specifically includes, without
limitation:  (i) all Claims arising from or relating in any way to any act or
failure to act by any employee, officer or director of Longs, (ii) all Claims
arising from or relating in any way to the employment relationship of Employee
with Longs and/or the termination thereof, including any Claims which have been
asserted or could have been asserted against Longs, and (iii) any and all Claims
which might have been asserted by Employee in any suit, claim, or charge, for or
on account of any matter or things whatsoever that has occurred up to and
including the Effective Date, under any and all laws, constitutions, statutes,
orders, regulations, or any other claim of right(s), including without
limitation, any claim under (as amended) the Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the California Fair Employment and Housing Act, the California
Labor Code, any other federal, state or local statute or law governing
employment or the termination of employment, and any Claim in contract or tort.

(b)   For the purpose of implementing a full and complete release and discharge,
Employee expressly acknowledges that this Agreement with the general release set
forth in this Section 11 is intended to include in its effect, without
limitation, all Claims which Employee does not know or suspect to exist in his
favor at the time of execution of this Agreement, and that this Agreement and
such general releases contemplate the extinguishment of all such Claims. 
Employee expressly waives and relinquishes all rights and benefits he may have
under Section 1542 of the California Civil Code which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

12.           Arbitration and Equitable Relief.

(a)    Any dispute, controversy or claim between the parties arising out of or
relating to this Agreement (whether based in contract or tort, in law or
equity), or any breach

5

--------------------------------------------------------------------------------


 

or asserted breach thereof, will be determined and settled exclusively by
private and confidential arbitration in Walnut Creek, California, in accordance
with the rules for dispute resolution of JAMS/ENDISPUTE.  Judgment on the award
may be entered in any court of competent jurisdiction, and the parties
specifically reserve all rights to appeal such judgment as if it were rendered
in a court of law.

(b)   Notwithstanding Section 12(a), the parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or provisional relief as may be necessary, without breach of
this Agreement and without abridgment of the powers of the arbitrator.  The
parties hereby submit themselves to the Superior Court of California in and for
the County of Contra Costa for the purpose of enforcing this Agreement.

13.           Binding Agreement.  This Agreement will be binding upon and inure
to the benefit of Employee and Longs and their respective heirs, administrators,
representatives, executors, successors and assigns.  Employee hereby designates
Shannon Kilcourse as his beneficiary under this Agreement.

14.           Attorneys’ Fees.  Each party will bear its own costs and
attorneys’ fees incurred in the achieving the settlement and release of the
matters set forth in this Agreement.  If one party commences an action against
the other to enforce or interpret the terms of this Agreement, or to obtain a
declaration of rights under this Agreement, the prevailing party will be
entitled to reasonable attorneys’ fees, costs and expenses incurred in such
action or any appeal or enforcement of such action, in addition to any other
relief to which that party may be entitled under this Agreement.

15.           Voluntary Participation.  Each of the parties acknowledges that he
or it has read the Agreement, and that he or it enters into this Agreement
freely, voluntarily, without coercion and based on the party’s own judgment and
not in reliance upon any representations or promises made by the others, except
those contained in this Agreement.

16.   Method of Execution.  This Agreement may be executed in counterparts and
each counterpart will be deemed a duplicate original.

17.           Governing Law.  This Agreement is deemed to have been made and
entered into in the State of California and will in all respects be interpreted,
enforced and governed under the laws of the State of California.  The language
of all parts of this Agreement will in all cases be construed as a whole
according to its fair meaning and not strictly for or against any party.

18.           Severability.  The provisions of this Agreement are severable and
should any provision of this Agreement be declared or be determined by any
arbitrator or court to be illegal or invalid, any such provision will be
stricken, and the validity of the remaining parts, terms or provisions will not
be affected.

19.           Older Workers Benefit Protection Act.  Pursuant to the
requirements of the Older Workers Benefit Protection Act, Employee has up to
twenty-one (21) days from the date of his receipt of this Agreement to consider
and sign this Agreement, although Employee may

6

--------------------------------------------------------------------------------


 

accept it at any time within those 21 days.  Employee hereby acknowledges that
he has been advised to consult an attorney about this Agreement.  Once Employee
accepts the terms of this Agreement and signs this Agreement, he has seven (7)
days to revoke his acceptance.  To revoke this Agreement, Employee must send to
the Secretary of Longs Corporation a written statement of revocation by
registered mail, return receipt requested.  If he does not revoke this
Agreement, this Agreement will become effective on the eighth day after he signs
it (the “Effective Date”).

20.           Confidentiality of Agreement.

(a)   Employee represents that he has not disclosed the terms of this Agreement
and, until such time that Longs is required by law to publicly disclose the
terms of this Agreement, Employee will keep the terms, amounts and all other
specific facts of this Agreement completely confidential and will not disclose
any information concerning this Agreement to any person or entity, other than
that which is legally required and other than to his immediate family and
professional representatives; provided, that disclosure to his immediate family
or professional representatives is conditioned on the fact that they agree to
keep such information confidential and not disclose it to others.

(b)   In the event Employee discloses, in violation of this Section 20, the
alleged facts upon which this Agreement is based, the amount of consideration
tendered to him, or the terms of the Agreement, Longs will be entitled to
terminate any payment due under this Agreement or take any other action legally
allowable.

21.           Entire Agreement.  This Agreement sets forth the entire agreement
between the parties as to the subject matter hereof and supersedes any and all
prior agreements or understandings between the parties written or oral.  No
waiver, alteration, or modification of any of the provisions of this Agreement
will be binding unless in writing and signed by the party against whom
enforcement of the change or modification is sought.  Failure or delay on the
part of either party to enforce any right, power, or privilege under this
Agreement will not be deemed to constitute a waiver thereof.

 

Date:

12/6/2002

 

 

 

/s/ Brian Kilcourse

 

 

 

 

 

Brian Kilcourse

 

 

 

 

 

 

 

 

 

 

 

 

Date:

12/23/2002

 

 

 

Longs Drug Stores Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Linda Watt

 

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

Date:

12/23/2002

 

 

 

Longs Drug Stores California, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ O.D. Jones

 

 

 

 

 

Authorized Signatory

 

 

7

--------------------------------------------------------------------------------

